Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 08/04/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al. [US PGPUB 20180159004] (hereinafter Lai).

Regarding claim 1, Lai teaches a method of manufacturing a light-emitting device, the method comprising:

a plurality layered bodies (114/116, Para 49) aligned in a first direction (left to right direction, Fig. 3D) in a light-reflective member (110, Para 51, Fig. 3D), each of the layered bodies comprising a pair of electrodes (116, Para 49, Fig. 3B/3D) aligned in a second direction (into the paper direction (3-dimensional structure), Fig. 3D) intersecting with the first direction, each pair of electrodes being exposed from the light-reflective member at the first surface (Fig. 3D),
a semiconductor layered body (Para 52) connected to the pair of electrodes (Fig. 3A, Para 52), and
a light-transmissive member (Para 52),
forming at least one first groove (136, Para 63) at the first surface in the light-reflective member at a location between two adjacent layered bodies of the plurality of layered bodies (Fig. 3G);
forming at least one electrically conductive film (108, Para 108), each disposed on the first surface and inside a respective one of the at least one first groove (Fig. 3H);
exposing a portion of the light-reflective member in an inter-electrode region between the pair of electrodes on the first surface by removing a corresponding portion of the electrically conductive film covering the inter-electrode region (Fig. 3H, wherein material 108 is a patterned layer, Para 64);
forming a hole (140, Para 67) having a width equal to or greater than a width of the at least one first groove (width greater than the bottommost width of the groove, Fig. 3J) and having a depth equal to or greater than a depth of the at least one first groove (Fig. 3J), so as to remove a portion of each of the at least one electrically conductive film inside a respective one of the at least one first groove at a location between two inter-
cutting the light-reflective member and the at least one electrically conductive film along the at least one first groove to obtain a plurality of light-emitting devices (100, Para 48/67, Fig. 3J).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






		/ISMAIL A MUSE/                        Primary Examiner, Art Unit 2819